 


110 HRES 74 EH: Electing minority members to certain committees of the House of Representatives.
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 74 
In the House of Representatives, U. S., 
 
January 18, 2007 
 
RESOLUTION 
Electing minority members to certain committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on the Budget:Mr. Bonner, Mr. Garrett of New Jersey, Mr. Barrett of South Carolina, Mr. McCotter, Mr. Mario Diaz-Balart of Florida, Mr. Hensarling, Mr. Daniel E. Lungren of California, Mr. Simpson, Mr. McHenry, Mr. Mack, Mr. Conaway, Mr. Campbell of California, Mr. Tiberi, Mr. Porter, Mr. Alexander, and Mr. Smith of Nebraska.

Committee on Foreign Affairs:Mr. Manzullo, to rank after Mr. Rohrabacher.

 
 
Karen L. Haas,Clerk. 
